 1   Pedram Esfandiary, Esq. (SBN: 312569)
     pesfandiary@baumhedlundlaw.com
 2   Monique A. Alarcon, Esq. (SBN: 311650)
 3   malarcon@baumhedlundlaw.com
     Timothy A. Loranger, Esq. (SBN: 225422)
 4   tloranger@baumhedlundlaw.com
 5   Ronald M. Goldman, Esq. (SBN: 33422)
     rgoldman@baumhedlundlaw.com
 6
     BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
 7   10940 Wilshire Blvd., 17th Floor
 8   Los Angeles, CA 90024
     Telephone: (310) 207-3233
 9
     Attorneys for Plaintiff
10
11   Geoffrey Plowden
     geoffrey.plowden@lacity.org
12
     Deputy City Attorney
13   200 North Main Street
14
     6th Floor, City Hall East
     Los Angeles, California 90012
15   Attorneys for City of Los Angeles Defendants
16
17                              UNITED STATES DISTRICT COURT
18                             CENTRAL DISTRICT OF CALIFORNIA
19
20   CJ MONTANO,                                  Case No. 2:20-cv-07241-CBM(ASx)
                Plaintiff
21                                      Hon. Consuelo B. Marshall
         v.
22
     CITY OF LOS ANGELES; COUNTY OF Hon. Alka Sagar
23   LOS ANGELES; CHIEF MICHEL
24   MOORE; SHERIFF ALEXANDER           AMENDED PROTECTIVE ORDER
     VILLANUEVA; MICHAEL
25
     RIMKUNAS; and DOES 1-10 inclusive,
26              Defendants
27
28

                                              1
 1                              PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from the
14   court to file material under seal.
15                                GOOD CAUSE STATEMENT
16         This action is likely to involve the exchange of protected health information
17   (“PHI”), Police Officer Personnel information and Open Investigations Consisting of
18   Official Information for which special protection from public disclosure and from use
19   for any purpose other than prosecution of this action is warranted. Such confidential
20   materials and information consist of, among other things, medical records containing
21   PHI, Police Officer Personnel information and Open Investigations Consisting of
22   Official Information. Accordingly, to expedite the flow of information, to facilitate the
23   prompt resolution of disputes over confidentiality of discovery materials, to adequately
24   protect information the parties are entitled to keep confidential, to ensure that the
25   parties are permitted reasonable necessary uses of such material in preparation for and
26   in the conduct of trial, to address their handling at the end of the litigation, and serve
27   the ends of justice, a protective order for such information is justified in this matter. It
28   is the intent of the parties that information will not be designated as confidential for
                                                   2
 1   tactical reasons and that nothing be so designated without a good faith belief that it has
 2   been maintained in a confidential, non-public manner, and there is good cause why it
 3   should not be part of the public record of this case.
 4      I.      Definitions
 5           A. Action: this pending lawsuit
 6           B. Challenging Party: a Party or Non-Party that challenges the designation of
 7              information or items under this Order.
 8           C. “CONFIDENTIAL” Information or Items: information (regardless of how
 9              it is generated, stored or maintained) or tangible things that qualify for
10              protection under Federal Rule of Civil Procedure 26(c), and as specified
11              above in the Good Cause Statement.
12           D. Counsel: Outside Counsel of Record and House Counsel (as well as their
13              support staff).
14           E. Designating Party: a Party or Non-Party that designates information or items
15              that it produces in disclosures or in responses to discovery as
16              “CONFIDENTIAL.”
17           F. Disclosure or Discovery Material: all items or information, regardless of
18              the medium or manner in which it is generated, stored, or maintained
19              (including, among other things, testimony, transcripts, and tangible things),
20              that are produced or generated in disclosures or responses to discovery in this
21              matter.
22           G. Expert: a person with specialized knowledge or experience in a matter
23              pertinent to the litigation who has been retained by a Party or its counsel to
24              serve as an expert witness or as a consultant in this Action.
25           H. House Counsel: attorneys who are employees of a party to this Action.
26              House Counsel does not include Outside Counsel of Record or any other
27              outside counsel.
28           I. Non-Party: any natural person, partnership, corporation, association, or other
                                                   3
 1              legal entity not named as a Party to this action.
 2           J. Outside Counsel of Record: attorneys who are not employees of a party to
 3              this Action but are retained to represent or advise a party to this Action and
 4              have appeared in this Action on behalf of that party or are affiliated with a
 5              law firm which has appeared on behalf of that party, and includes support
 6              staff.
 7           K. Party: any party to this Action, including all of its officers, directors,
 8              employees, consultants, retained experts, and Outside Counsel of Record
 9              (and their support staffs).
10           L. Producing Party: a Party or Non-Party that produces Disclosure or
11              Discovery Material in this Action.
12           M. Professional Vendors: persons or entities that provide litigation support
13              services (e.g., photocopying, videotaping, translating, preparing exhibits or
14              demonstrations, and organizing, storing, or retrieving data in any form or
15              medium) and their employees and subcontractors.
16           N. Protected Material: any Disclosure or Discovery Material that is designated
17              as “CONFIDENTIAL.”
18           O. Receiving Party: a Party that receives Disclosure or Discovery Material
19              from a Producing Party.
20      I.      Scope
21           The protections conferred by this Stipulation and Order cover not only Protected
22   Material (as defined above), but also (1) any information copied or extracted from
23   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24   Material; and (3) any testimony, conversations, or presentations by Parties or their
25   Counsel that might reveal Protected Material.
26           Any use of Protected Material at trial shall be governed by the orders of the trial
27   judge. This Order does not govern the use of Protected Material at trial.
28

                                                   4
 1      II.        Duration
 2            Once a case proceeds to trial, all of the information that was designated as
 3   confidential or maintained pursuant to this protective order becomes public and will be
 4   presumptively available to all members of the public, including the press, unless
 5   compelling reasons supported by specific factual findings to proceed otherwise are
 6   made to the trial judge in advance of the trial. See Kamakana v. City and County of
 7   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 8   showing for sealing documents produced in discovery from “compelling reasons”
 9   standard when merits-related documents are part of court record). Accordingly, the
10   terms of this protective order do not extend beyond the commencement of the trial.
11      III.       Designating Protected Materials
12            A.     Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14   Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items, or oral or written communications that
17   qualify so that other portions of the material, documents, items, or communications for
18   which protection is not warranted are not swept unjustifiably within the ambit of this
19   Order. Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating Party
23   to sanctions. If it comes to a Designating Party’s attention that information or items
24   that it designated for protection do not qualify for protection, that Designating Party
25   must promptly notify all other Parties that it is withdrawing the inapplicable
26   designation.
27            B.     Manner and Timing of Designations. Except as otherwise provided in this
28   Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that
                                                   5
 1   qualifies for protection under this Order must be clearly so designated before the
 2   material is disclosed or produced.
 3         Designation in conformity with this Order requires:
 4         (a) for information in documentary form (e.g., paper or electronic documents,
 5            but excluding transcripts of depositions or other pretrial or trial proceedings),
 6            that the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
 7            (hereinafter “CONFIDENTIAL legend”), to each page that contains
 8            protected material. If only a portion or portions of the material on a page
 9            qualifies for protection, the Producing Party also must clearly identify the
10            protected portion(s) (e.g., by making appropriate markings in the margins). A
11            Party or Non-Party that makes original documents available for inspection
12            need not designate them for protection until after the inspecting Party has
13            indicated which documents it would like copied and produced. During the
14            inspection and before the designation, all of the material made available for
15            inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party
16            has identified the documents it wants copied and produced, the Producing
17            Party must determine which documents, or portions thereof, qualify for
18            protection under this Order. Then, before producing the specified documents,
19            the Producing Party must affix the “CONFIDENTIAL legend” to each page
20            that contains Protected Material. If only a portion or portions of the material
21            on a page qualifies for protection, the Producing Party also must clearly
22            identify the protected portion(s) (e.g., by making appropriate markings in the
23            margins).
24         (b) for testimony given in depositions that the Designating Party identify the
25            Disclosure or Discovery Material on the record, before the close of the
26            deposition all protected testimony.
27         (c) for information produced in some form other than documentary and for any
28            other tangible items, that the Producing Party affix in a prominent place on
                                                 6
 1              the exterior of the container or containers in which the information is stored
 2              the legend “CONFIDENTIAL.” If only a portion or portions of the
 3              information warrants protection, the Producing Party, to the extent
 4              practicable, shall identify the protected portion(s).
 5         C. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 6              to designate qualified information or items does not, standing alone, waive
 7              the Designating Party’s right to secure protection under this Order for such
 8              material. Upon timely correction of a designation, the Receiving Party must
 9              make reasonable efforts to assure that the material is treated in accordance
10              with the provisions of this Order.
11      IV.     Challenging Confidentiality Designations
12         A.      Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s Scheduling
14   Order.
15         B.      Meet and Confer.        The Challenging Party shall initiate the dispute
16   resolution process by providing written notice of each designation it is challenging and
17   describing the basis for each challenge. To avoid ambiguity as to whether a challenge
18   has been made, the written notice must recite that the challenge to confidentiality is
19   being made in accordance with Paragraph IV of this Order. The Parties shall attempt to
20   resolve each challenge in good faith and must begin the process by conferring directly
21   (in voice to voice dialogue) within 10 days of the date of service of notice. In conferring,
22   the Challenging Party must explain the basis for its belief that the confidentiality
23   designation was not proper and must give the Designating Party an opportunity to review
24   the designated material, to reconsider the circumstances, and, if no change in designation
25   is offered, to explain the basis for the chosen designation. During the meet and confer
26   process, the Designating Party must state the bases for its objections to each challenge
27   on a document by document basis. A Challenging Party may proceed to the next stage
28   of the challenge process only if it has engaged in this meet and confer process first or
                                                     7
 1   establishes that the Designating Party is unwilling to participate in the meet and confer
 2   process in a timely manner.
 3           C.      Judicial Intervention. If the Parties cannot resolve a challenge without
 4   court intervention, the Challenging Party shall file a “Notice of Improper Confidential
 5   Designation” with the Court (“Notice”). The Notice shall list the challenged documents
 6   by Bates label (or other identifying label if no Bates label). The Designating Patty shall
 7   file a “Motion to Maintain Confidentiality” within fourteen (14) calendar days of the
 8   Notice, explaining why the documents should or should not be de-designated. Failure
 9   by the Designating Party to make such a Motion within 14 days of the Notice shall
10   automatically waive the confidentiality designation for each challenged designation. The
11   Challenging Party will then have fourteen (14) calendar days to file a Response. There
12   shall be no Reply absent leave of Court. Either party may lodge but not file the
13   challenged documents with the Court during this stage of the challenge process. The
14   burden of persuasion as to whether information is confidential shall be on the
15   Designating Party.
16      V.        Privilege
17      A. Asserting Privilege or Protection. A Party who withholds or redacts documents
18           or information contained within a document on the grounds of attorney-client
19           privilege and/or work product protection, or any other asserted privilege, shall
20           provide:
21      (1) A listing of such documents in electronic spreadsheet format providing the
22           following objective metadata fields (“objective metadata” does not include
23           substantive content from, or a subjective description of, the document being
24           withheld or redacted) where available:
25                (a) the Bates number of the document (or unique document identifier);
26                (b) the nature of the privilege asserted (“attorney-client privilege” or
27                   “attorney work product”);
28

                                                     8
 1         (c) the name(s) of the author(s) of the document (if known or knowable) (for
 2              email chains, because metadata only captures the author(s) of the most
 3              recent email in the chain, all emails in the same chain will be listed
 4              together in the log and the emails within the chain to which privilege is
 5              asserted will state “attorney-client privilege” or “attorney work
 6              product”);
 7         (d) the name(s) of the recipient(s) of the document, including anyone who
 8              was sent the document as a “CC” or a “BCC” (if known or knowable) (for
 9              email chains, because metadata only captures the recipients of the most
10              recent email in the chain, all emails in the same chain will be listed
11              together in the log and the emails within the chain to which privilege is
12              asserted will state "attorney-client privilege" or "attorney work product");
13         (e) the document type, including, for example, whether the document is an
14              email, paper file, a spreadsheet, or other descriptive identifier of the
15              document type; and
16         (f) the date the document was created (if known or knowable), sent (if
17              applicable), and last modified (if applicable).
18   (2) The names of the individuals who are identified prior to providing the privilege
19      log as being attorneys will be highlighted on the log; if it is discovered that
20      names of other attorneys on the log were not highlighted, the Receiving Party
21      will be notified with an offer to provide a replacement log. In addition to the
22      preceding paragraph, the Producing party will also include the following
23      information in its privilege log entries (provided the party remains willing to
24      meet and confer further on specific documents after production of this privilege
25      log):
26
27
28

                                                9
 1    Document Type                 From and to Whom              Content
 2    Email                         From attorney to client       Conveying legal advice
 3    Email Attach.                 from client to attorney       requesting legal advice
 4    Memorandum                    between attorneys             discussing legal advice
 5    Letter                        between clients               discussing litigation
 6    Other Document                between client and            prepared in anticipation
 7                                  attorney                      of/for litigation
 8
 9         (3)    As an alternative to the categories in the preceding paragraph, or where
10   they do not apply, the Producing Party may provide alternate individualized
11   descriptions for such documents.
12         B.     Challenging Asserted Privilege and Protection. After receipt of such a
13   privilege log, any Party may dispute a claim of privilege or protection. However, prior
14   to any submission to the Court for an in camera review, the Party disputing a claim of
15   privilege or protection shall provide in writing the identification of the documents for
16   which it questions the claim of privilege or protection and the reasons (including legal
17   support) for its assertion that the documents are not privileged or protected. Within
18   fourteen calendar (14) days, the Party seeking to support the claim of privilege or
19   protection shall provide a written response supporting the claim of privilege or
20   protection (including legal support). The Parties will then meet and confer in good
21   faith as to the claims of privilege or protection. If agreement cannot be met after
22   fourteen (14) calendar days, any party may thereafter submit the material under seal to
23   the Court for a determination as to privilege or protection. If a party believes the
24   circumstances require different timing or procedure, they shall meet and confer on
25   alternatives to resolving any disputes and if unable to agree may present the issue to
26   the Court.
27
28

                                                 10
 1         C.      Time for Providing Privilege Log. The Producing Party shall provide the
 2   information required by paragraph “A” to the receiving party within 30 days of
 3   withholding or redacting the related documents.
 4      VI.     Access to and Use of Protected Materials
 5         A.      Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending, or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under the
 9   conditions described in this Order. When the Action has been terminated, a Receiving
10   Party must comply with the provisions of section XII below (FINAL DISPOSITION).
11   Protected Material must be stored and maintained by a Receiving Party at a location
12   and in a secure manner that ensures that access is limited to the persons authorized
13   under this Order.
14         B.      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15   ordered by the court or permitted in writing by the Designating Party, a Receiving
16   Party may disclose any information or item designated “CONFIDENTIAL” only to:
17         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
18              employees of said Outside Counsel of Record to whom it is reasonably
19              necessary to disclose the information for this Action;
20         (b) the officers, directors, and employees (including House Counsel) of the
21              Receiving Party to whom disclosure is reasonably necessary for this Action;
22         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
23              is reasonably necessary for this Action and who have signed the
24              “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         (d) the court and its personnel;
26         (e) court reporters and their staff;
27
28

                                                  11
 1         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 2            to whom disclosure is reasonably necessary for this Action and who have
 3            signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (g) the author or recipient of a document containing the information or a
 5            custodian or other person who otherwise possessed or knew the information;
 6         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 7            to whom disclosure is reasonably necessary provided: (1) the deposing party
 8            requests that the witness sign the form attached as Exhibit A hereto; and (2)
 9            they will not be permitted to keep any confidential information unless they
10            sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
11            otherwise agreed by the Designating Party or ordered by the court. Pages of
12            transcribed deposition testimony or exhibits to depositions that reveal
13            Protected Material may be separately bound by the court reporter and may
14            not be disclosed to anyone except as permitted under this Stipulated
15            Protective Order; and
16         (i) any mediator or settlement officer, and their supporting personnel, mutually
17            agreed upon by any of the parties engaged in settlement discussions.
18      VII. Protected Material Subpoenaed or Ordered Produced in Other
19            Litigation
20         If a Party is served with a subpoena or a court order issued in other litigation that
21   compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23      (a) promptly notify in writing the Designating Party. Such notification shall include
24         a copy of the subpoena or court order;
25      (b) promptly notify in writing the party who caused the subpoena or order to issue in
26         the other litigation that some or all of the material covered by the subpoena or
27         order is subject to this Protective Order. Such notification shall include a copy of
28         this Stipulated Protective Order; and
                                                12
 1   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 2      Designating Party whose Protected Material may be affected. If the Designating
 3      Party timely seeks a protective order, the Party served with the subpoena or
 4      court order shall not produce any information designated in this action as
 5      “CONFIDENTIAL” before a determination by the court from which the
 6      subpoena or order issued, unless the Party has obtained the Designating Party’s
 7      permission. The Designating Party shall bear the burden and expense of seeking
 8      protection in that court of its confidential material and nothing in these
 9      provisions should be construed as authorizing or encouraging a Receiving Party
10      in this Action to disobey a lawful directive from another court.
11   VIII. A Non-Party’s Protected Material Sought To Be Produced in This
12         Litigation
13   (a) The terms of this Order are applicable to information produced by a Non-Party
14      in this Action and designated as “CONFIDENTIAL.” Such information
15      produced by Non-Parties in connection with this litigation is protected by the
16      remedies and relief provided by this Order. Nothing in these provisions should
17      be construed as prohibiting a Non-Party from seeking additional protections.
18   (b) In the event that a Party is required, by a valid discovery request, to produce a
19      Non-Party’s confidential information in its possession, and the Party is subject
20      to an agreement with the Non-Party not to produce the Non-Party’s confidential
21      information, then the Party shall:
22         (1) promptly notify in writing the Requesting Party and the Non-Party that
23             some or all of the information requested is subject to a confidentiality
24             agreement with a Non-Party;
25         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
26             Order in this Action, the relevant discovery request(s), and a reasonably
27             specific description of the information requested; and
28

                                              13
 1              (3) make the information requested available for inspection by the Non-Party,
 2                 if requested.
 3      (c) If the Non-Party fails to seek a protective order from this court within 14 days of
 4           receiving the notice and accompanying information, the Receiving Party may
 5           produce the Non-Party’s confidential information responsive to the discovery
 6           request. If the Non-Party timely seeks a protective order, the Receiving Party
 7           shall not produce any information in its possession or control that is subject to
 8           the confidentiality agreement with the Non-Party before a determination by the
 9           court. Absent a court order to the contrary, the Non-Party shall bear the burden
10           and expense of seeking protection in this court of its Protected Material.
11      IX.     Unauthorized Disclosure of Protected Material
12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and (d)
18   request such person or persons to execute the “Acknowledgment and Agreement to Be
19   Bound” that is attached hereto as Exhibit A.
20      X.      Inadvertent Production of Privileged or Otherwise Protected Material
21           When a Producing Party gives notice to Receiving Parties that certain
22   inadvertently produced material is subject to a claim of privilege or other protection,
23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
24   Procedure 26(b)(5)(B). In the event of disagreement, until such time as the
25   disagreement is resolved, the Receiving Party will return the document and will not
26   review or use the document or its contents. If the substance of the protected document
27   is discussed in a deposition prior to the time of discovery or notification of the
28   inadvertent disclosure, the Parties agree that such testimony may not be used for any
                                                  14
 1   purpose until the dispute is resolved by agreement of the Parties or by Court order. The
 2   Party to whom any produced document was returned shall retain the returned
 3   materials until the end of the case, including any appeals. Within fifteen (15) calendar
 4   days after notice of the disclosure, the producing Party shall provide a log that
 5   describes the basis for the claim that the material is privileged or otherwise protected
 6   from disclosure. After receipt of such a privilege log, any Party may dispute a claim of
 7   privilege or protection, by providing in writing the identification of the documents for
 8   which it questions the claim of privilege or protection and the reasons (including legal
 9   support) for its assertion that the documents are not privileged or protected. Within
10   fifteen (15) calendar days, the Party seeking to support the claim of privilege or
11   protection shall provide a written response supporting the claim of privilege or
12   protection (including legal support). The Parties will then meet and confer in good
13   faith as to the claims of privilege or protection.
14      XI.     Miscellaneous
15         A.     Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         B.     Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
21   ground to use in evidence of any of the material covered by this Protective Order.
22         C.     Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue. If a Party’s request to file Protected Material under seal is
26   denied by the court, then the Receiving Party may file the information in the public
27   record unless otherwise instructed by the court.
28

                                                  15
 1      XII. Final Disposition
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must return
 4   all Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected
 7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 8   must submit a written certification to the Producing Party (and, if not the same person
 9   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10   category, where appropriate) all the Protected Material that was returned or destroyed
11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
12   compilations, summaries or any other format reproducing or capturing any of the
13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
14   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
15   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
16   attorney work product, and consultant and expert work product, even if such materials
17   contain Protected Material. Any such archival copies that contain or constitute
18   Protected Material remain subject to this Protective Order as set forth in Section II
19   (DURATION)
20         //
21         //
22         //
23         //
24         //
25         //
26         //
27         //
28

                                                 16
 1         Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5   Dated: December 16, 2020       By: /s/ Pedram Esfandiary
 6                                  Pedram Esfandiary, Esq.
                                    pesfandiary@baumhedlundlaw.com
 7                                  Monique A. Alarcon, Esq.
 8                                  malarcon@baumhedlundlaw.com
                                    Timothy A. Loranger, Esq.
 9
                                    tloranger@baumhedlundlaw.com
10                                  Ronald M. Goldman, Esq.
11
                                    rgoldman@baumhedlundlaw.com
                                    BAUM HEDLUND ARISTEI GOLDMAN, P.C.
12                                  10940 Wilshire Boulevard, 17th Floor
13                                  Los Angeles, CA 90024
                                    Telephone: (310) 207-3233
14
                                    Attorneys for Plaintiff CJ Montano
15
16                                  By: /s/ Geoffrey Plowden
                                    Geoffrey Plowden
17
                                    geoffrey.plowden@lacity.org
18                                  Deputy City Attorney
19                                  200 North Main Street
                                    6th Floor, City Hall East
20                                  Los Angeles, California 90012
21                                  Attorneys for City of Los Angeles Defendants
22
23         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24
                   December 16, 2020
           DATED: ________________________
25
26                   / s / Sagar
           _____________________________________
           Honorable Alka Sagar
27         United States Magistrate Judge
28

                                              17
